NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                 is not citable as precedent. It is a public record.


   United States Court of Appeals for the Federal Circuit

                                    ERRATA

                                December 29, 2005


Appeal No. 05-3226, Kemp v. DVA

Non-Precedential Opinion

Decided November 10, 2005


Page 5, line 23 to page 6, line 1, delete the sentence “However, there is . . .

incomplete.”

Page 6, line 1, change, “Furthermore, we” to —We—.